UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TYLER VAN LEWIS,

                                      Plaintiff,
       vs.                                                           5:18-CV-1128
                                                                     (MAD/ATB)
NICOLE KYLE, et al.,
                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

TYLER VAN LEWIS
C14451
Jefferson County Jail
753 Waterman Drive
Watertown, New York 13601
Plaintiff, pro se

Mae A. D'Agostino, U.S. District Judge:

                                    DECISION AND ORDER

       Plaintiff commenced this action pro se on July 5, 2017. See Dkt. No. 1. Plaintiff asserts

claims pursuant to 42 U.S.C. § 1983 against district attorneys Nicole Kyle, Cindy F. Intschert,

and Kristyna S. Mills (together, the "District Attorneys"), and claims of false arrest against

Watertown Police Department detective Jerry D. Golden. See id. On September 28, 2018,

Magistrate Judge Baxter granted Plaintiff's motion to proceed in forma pauperis and reviewed the

complaint. See Dkt. No. 4. In his review, Magistrate Judge Baxter made the following

recommendations: (1) Plaintiff's complaint against the District Attorneys be dismissed in its

entirety with prejudice; (2) Plaintiff's Brady claim be dismissed without prejudice, with leave to

amend within forty-five (45) days; and (3) Plaintiff's false arrest claim proceed against Defendant

Golden. See Dkt. No. 4. Plaintiff has not filed objections to the Order and Report-

Recommendation.
        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed in forma pauperis,

"(2) . . . the court shall dismiss the case at any time if the court determines that – . . . (B) the

action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B). "[I]n a pro se case, the court must view the submissions by a more lenient standard

than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d

289, 295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second

Circuit has held that the court is obligated to "make reasonable allowances to protect pro se

litigants" from inadvertently forfeiting legal rights merely because they lack a legal education. Id.

(quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

        Similarly, 28 U.S.C. § 1915A(b) directs a court to review any "complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity," and to "identify cognizable claims or dismiss the complaint, or any portion

of the complaint, if the complaint ... is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or ... seeks monetary relief from a defendant who is immune from such

relief." 28 U.S.C. § 1915A(b).

        When reviewing a complaint under section 1915(e), the court may also look to the Federal

Rules of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

that sets forth a claim for relief shall contain "a short and plain statement of the claim showing

that the pleader is entitled to relief[.]" Fed. R. Civ. Proc. 8(a)(2). The purpose of Rule 8 "'is to

give fair notice of the claim being asserted so as to permit the adverse party the opportunity to file

a responsive answer [and] prepare an adequate defense.'" Hudson v. Artuz, No. 95 CIV. 4768,

1998 WL 832708, *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, 162

                                                    2
F.R.D. 15, 16 (N.D.N.Y. 1995) (quoting Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977)))

(other citation omitted).

       A court should not dismiss a complaint if the plaintiff has stated "enough facts to state a

claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Although the court should

construe the factual allegations in the light most favorable to the plaintiff, "the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions." Id. "Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555, 127 S. Ct. 1955).

Thus, "where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged – but it has not 'show[n]' – 'that the pleader is

entitled to relief.'" Id. at 679 (quoting Fed. R. Civ. Proc. 8(a)(2)). A complaint filed by a pro se

litigant should not be dismissed without granting leave at least once "when a liberal reading of the

complaint gives any indication that a valid claim might be stated." Branum v. Clark, 927 F.2d

698, 704-05 (2d Cir. 1991).

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

                                                   3
*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen,

517 F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept,

reject or modify, in whole or in part, the findings or recommendations made by the magistrate

[judge]." 28 U.S.C. § 636(b)(1).

       Plaintiff has asserted a cause of action arising under the Sixth and Fourteenth

Amendments alleging denial of "Equal Protection" and "Due Process" against the District

Attorneys. See Dkt. No. 1 at 5. Magistrate Baxter interpreted this claim to be based on the duty

to provide a criminal defendant with exculpatory or impeachment evidence under Brady v.

Maryland, 373 U.S. 83 (1963). Prosecutors enjoy absolute immunity under section 1983 in

matters associated with their prosecutorial functions, regardless of motivation" and such

immunity is defeated only when the prosecutor is engaging in investigative functions. See Dory

v. Ryan, 25, F.3d 81, 83 (2d Cir. 1994); Bernard v. County of Suffolk, 356 F.3d 495, 502-03 (2d

Cir. 2004) (citation omitted). Plaintiff does not allege that the prosecutors were engaged in

investigative functions. As such, Magistrate Baxter correctly determined that the claim against

the District Attorneys should be dismissed with prejudice.

       Magistrate Judge Baxter further recommended that since Plaintiff could potentially assert

his Brady claim against individuals other than the prosecutors, the Brady claim itself should be

dismissed without prejudice and Plaintiff should be allowed an opportunity to amend his

complaint. At the time Magistrate Judge Baxter issued his Order and Report-Recommendation,

Plaintiff was still in pretrial detention. On November 16, 2018, however, Plaintiff pled guilty to

first-degree manslaughter to avoid retrial that was scheduled to begin later that month. See

https://www.watertowndailytimes.com/news03/no-retrial-for-lewis-in-

manslaughter-case-plea-deal-accepted-20181116. Plaintiff was sentenced on January 31, 2019 to

                                                 4
fifteen years and was returned to DOCCS' custody on February 4, 2019. See

http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ3/WINQ130 (last visited Feb. 8, 2019).

       Under Heck v. Humphrey, 512 U.S. 477 (1994), a claim for damages is "not cognizable

under § 1983" if "a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence." Heck, 512 U.S. at 487. "Brady-based § 1983 claims necessarily imply

the invalidity of a challenged conviction in the trial (or plea) in which the Brady violation

occurred" because "the remedy for a Brady violation is vacatur of the judgment of conviction and

a new trial." Poventud v. City of New York, 750 F.3d 121, 132-33 (2d Cir. 2014) (en banc)

(emphasis omitted). "Thus, a Brady claim is not cognizable under § 1983 unless the challenged

conviction has been invalidated." Jefferson v. N.Y.C. Police Dept., 651 Fed. Appx. 58, 60 (2d

Cir. 2016).

       Although Plaintiff's original conviction was overturned, he has subsequently pled guilty to

a lesser crime and remains incarcerated. In certain circumstances, the original reversal could

permit a Brady claim to proceed; this is not such a case. Specifically, the Second Circuit has held

that, to permit such a claim, the following elements must be met: (1) the claim must relate to the

original conviction that was reversed and not to any subsequent conviction based on the same

conduct; (2) the complaint must sound "in a procedural Brady-based claim" and not in malicious

prosecution; and (3) the plaintiff cannot seek to collect damages for the time served pursuant to

his valid plea agreement. See Poventud, 750 F.3d at 136 (citation omitted). The allegations in the

complaint, although not entirely clear, appear to indicate that Plaintiff's Brady claim relates to

material that would have been relevant to both convictions. Specifically, Plaintiff claims that

material evidence was withheld, in the form of a co-defendant's statement made to a detective,

that corroborated Plaintiff's contention that he "was at a girlfriend's house on the other side of

                                                  5
town" at the time the murder took place. See Dkt. No. 1 at 4. Further, since Plaintiff was

resentenced to fifteen years incarceration, he has not served any time in prison that he otherwise

would not have in the absence of the original conviction. As such, any claim for a

Brady violation would likely only entitle Plaintiff to nominal damages should he succeed. See

Poventud, 750 F.3d at 137. Despite these issues, in light of Plaintiff's pro se status, the Court

agrees with Magistrate Judge Baxter that Plaintiff should be permitted an opportunity to amend

his complaint to assert his Brady claim.

       As to Plaintiff's false arrest claim against Defendant Golden, now that Plaintiff has pled

guilty to first degree manslaughter in satisfaction of the charges brought against him, Heck

precludes the claim. See McNeill v. People of City and State, No. 06-cv-4843, 2006 WL

3050867, *2-*3 (E.D.N.Y. Oct. 24, 2006) (holding that Heck precluded the plaintiff's claims for

false arrest, false imprisonment, and malicious prosecution even though his original conviction

for murder in the second degree was vacated where the plaintiff subsequently pled guilty to

assault to avoid retrial), aff'd by summary order, 242 Fed. Appx. 777 (2d Cir. 2007). Further,

when a party has been convicted either at trial or through entry of a guilty plea, it "'conclusively

establishes the existence of probable cause, unless the conviction was obtained by fraud, perjury,

or other corrupt means.'" Cameron v. Fogarty, 806 F.2d 380, 387 (2d Cir. 1986) (quotation

omitted).1 Here, Plaintiff only alleges that Defendant Golden "illegally seized [him] on

Defendant 7th, 2009 without probable cause and due process of law." Dkt. No. 1 at 5. As such,



       1
         The Court notes that some courts have found that the rule set forth in Cameron should
not apply in situations where the defendant in the underlying criminal action pleads guilty to one
or more crimes in satisfaction of other charged unrelated criminal activity. See Vincent v. Winski,
No. 14-cv-7744, 2018 WL 1441370, *8 (S.D.N.Y. Mar. 22, 2018). The rule has been consistently
applied, however, when the plaintiff pled guilty to a lesser charge in satisfaction of the charges
stemming from the same alleged false arrest. See id. (citing cases).
                                                  6
the Court finds that Plaintiff's November 16, 2018 conviction of first-degree manslaughter now

precludes his false arrest claim.

       Moreover, even assuming Plaintiff's false arrest claim was not otherwise barred, it would

still be subject to dismissal. Generally, a claim of false arrest in violation of the Fourth

Amendment accrues when a criminal defendant is bound over by a magistrate or arraigned on

charges. See Wallace v. Kato, 549 U.S. 384, 389 (2007); see also Butler v. Hesch, 286 F. Supp.

3d 337, 354-55 (N.D.N.Y. 2018). Since Plaintiff was arrested in December of 2009, and did not

file this action until September 19, 2018, his false arrest claim is clearly untimely under the

applicable three-year statute of limitations.

       For the reasons stated herein, the Court hereby

       ORDERS that Magistrate Baxter's Order and Report-Recommendation is ADOPTED in

part and REJECTED in part; and the Court further

       ORDERS that Plaintiff's false arrest claim against Defendant Golden is dismissed with

prejudice; and the Court further

       ORDERS that Plaintiff's Brady claim as against the District Attorneys is dismissed with

prejudice; and the Court further

       ORDERS that Plaintiff's Brady claim itself is dismissed with leave to replead; and the

Court further

       ORDERS that Plaintiff may file an amended complaint asserting his Brady claim within

FORTY-FIVE (45) DAYS of the date of this Order in compliance with the Federal Rules of Civil

Procedure and the Local Rules for the United States District Court for the Northern District of

New York; and the Court further



                                                   7
       ORDERS that, if Plaintiff fails to file an amended complaint within FORTY-FIVE (45)

DAYS of the date of this Order, the Clerk of the Court shall enter judgment dismissing this action

without further order of this Court; and the Court further

       ORDERS that the portion of the Order and Report-Recommendation is rejected insofar as

it recommends that the case proceed against Defendant Golden on the false arrest claim; and the

Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Decision and Order on all

parties in compliance with the Local Rules.

IT IS SO ORDERED.

Dated: February 15, 2019
       Albany, New York




                                                 8
